Items 13, 16 and 19 of plaintiff’s supplemental bill of particulars, which claim, inter alia, that the design of the subject ladder was defective in that the aluminum used was of poor quality and subject to kinking, that such defect caused the ladder to be manufactured in a manner that increased the likelihood of kinking, and that defendant should have warned *485the public of the possible danger of kinking and collapse, adequately apprised defendant of the alleged acts or omissions constituting plaintiff’s claim. Defendant was also adequately apprised of the substance of plaintiff’s expert’s testimony by the two letters of plaintiff’s counsel dated February 4 and August 8, 1994, which indicated that the testimony will be based on, inter alia, his examination of the subject ladder, a personal interview with plaintiff and other treatises relating to the general design and manufacturing standards used in the construction of this type of ladder. Summary judgment was properly denied, there being clear issues of fact as to whether the aluminum on the subject ladder was too thin and flimsy to support plaintiff’s weight and whether the subject ladder was manufactured according to generally accepted standards. Concur— Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.